             Case 21-10690-CSS     Doc 77-1   Filed 05/25/21   Page 1 of 16




                                      EXHIBIT 1



             May 14, 2021 Email from Haimavathi Marlier to Thad Bracegirdle




ny-2116083
             Case 21-10690-CSS                  Doc 77-1          Filed 05/25/21            Page 2 of 16


From:             Thad Bracegirdle
To:               Marlier, Haimavathi V.
Cc:               Foudy, Theresa A.; Haims, Joel C.; Erin Fay; Gomez Galvis, Gerardo; Neil Glassman
Subject:          RE: In re GVS Portfolio I B, LLC
Date:             Thursday, May 20, 2021 12:25:24 PM




External Email



Haima, I’m confirming that we can make Mr. Tantleff available tomorrow with two limitations. First,
we will start the deposition at 1:00 pm to give him a lunch break following the 341 hearing. Second,
we have a hard stop at 5:00 pm that cannot be moved. Assuming 4 hours will be sufficient, please
send links for the deposition to Neil Glassman and me.

If 1:00-5:00 pm is not sufficient, we can alternatively schedule Mr. Tantleff’s deposition for 1:00 pm
on Saturday.

Thanks,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Thursday, May 20, 2021 10:50 AM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Cc: Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>; Erin Fay
<EFay@bayardlaw.com>; Gomez Galvis, Gerardo <GGomezGalvis@mofo.com>
Subject: RE: In re GVS Portfolio I B, LLC

Good morning Thad and Erin, please let us know who at Bayard should receive invites with links to
Mr. Tantleff’s deposition at noon tomorrow (Friday, May 21).

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter
             Case 21-10690-CSS           Doc 77-1      Filed 05/25/21       Page 3 of 16




From: Marlier, Haimavathi V.
Sent: Wednesday, May 19, 2021 7:44 PM
To: 'Thad Bracegirdle' <tbracegirdle@bayardlaw.com>
Cc: Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>; Erin Fay
<EFay@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

Thad, thank you for the link for Mr. Winston’s deposition.

We will depose Mr. Tantleff on Friday at noon after the 341 conference is over. The parties agreed
to take depositions tomorrow and Friday. Please confirm his availability asap.

Also, by not making Mr. Stoler available for deposition tomorrow or Friday, we assume that you do
not intend to introduce his declaration or offer him as a witness at the hearing. If you seek to either
introduce Mr. Stoler’s declaration or offer him as a witness at the hearing, RREF will object on the
ground that he was not identified as a witness by May 18, and therefore was not deposed on either
May 20 or 21, pursuant to the schedule agreed to by the parties.

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Sent: Wednesday, May 19, 2021 2:53 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>
Cc: Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>; Erin Fay
<EFay@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email
             Case 21-10690-CSS           Doc 77-1      Filed 05/25/21       Page 4 of 16


Thanks, Haima. I’m just waiting for the zoom information from the court reporter and will forward it
when I receive it. Is there anyone other than Joel who should get the link? I assume you will provide
it to the witness.

As for exhibits, it shouldn’t surprise anyone that I plan to introduce the Rule 30(b)(6) notice for RREF
and Mr. O’Toole’s Declaration (including the attached exhibits). I assume you can arrange for hard
copies of those to be delivered to Mr. Winston if he wants them for reference? Otherwise, my
experience during the pandemic has been that showing deposition witnesses exhibits using share
screen is sufficient.

Of course, it’s impossible for us to know whether and to what extent we may use documents from
RREF’s production before they are produced. If our review indicates that there are documents in the
production we wish to use as exhibits, I will forward electronic copies by e-mail as soon as I
reasonably can before 10:00 tomorrow.


Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Wednesday, May 19, 2021 1:38 PM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Cc: Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>
Subject: RE: In re GVS Portfolio I B, LLC

Thad, looping in Theresa and Joel. Michael Winston can start tomorrow at 10. Please send us the link
and log in information for the virtual deposition. Joel will be defending. How many exhibits do you
expect to send in advance of the deposition? If voluminous, you’ll need to please print and send to
Michael’s office via overnight mail for tomorrow morning delivery.

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter
             Case 21-10690-CSS          Doc 77-1     Filed 05/25/21      Page 5 of 16


From: Marlier, Haimavathi V.
Sent: Wednesday, May 19, 2021 9:25 AM
To: 'Thad Bracegirdle' <tbracegirdle@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

Thanks Thad. If you’re going to introduce the declaration, then Stoler is a witness who should have
been identified yesterday so we can depose him tomorrow or Friday. Please let me know.

Haima


From: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Sent: Wednesday, May 19, 2021 8:57 AM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email



Haima – I will be getting back to you on the Stoler declaration. In the meantime, is 10:00 am an
acceptable start time for Mr. Winston’s deposition tomorrow?

Thanks,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Tuesday, May 18, 2021 9:53 PM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Erin Fay <EFay@bayardlaw.com>; Greg
Flasser <GFlasser@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC

Thad, thanks for your email. Are you planning on introducing the Stoler Declaration at the hearing?

Regards,

Haima
             Case 21-10690-CSS           Doc 77-1      Filed 05/25/21      Page 6 of 16




HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Sent: Tuesday, May 18, 2021 9:29 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>; Erin Fay <EFay@bayardlaw.com>; Greg Flasser
<GFlasser@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email



Haima – Thank you for following up. We will send you details regarding the deposition logistics and
document transmission by 5:00 pm tomorrow as requested. As you are aware, document
productions are not being made until tomorrow and we reserve all rights regarding starting a
deposition the following day. I understood from our call this morning that Mr. Winston was
available both Thursday and Friday, but if he is now available only on Thursday we will plan
accordingly with that reservation of rights.

We intend on Alan Tantleff being the Debtor’s Rule 30(b)(6) witness and calling Mr. Tantleff at trial.
 As we have not seen your document production or your reply brief, we reserve all rights to call or
introduce testimony from (i) any witnesses called by RREF; (ii) any witnesses necessary to
authenticate documentary evidence, whether or not previously identified; (iii) any witnesses
necessary to rebut assertions or arguments made in RREF’s to-be-filed reply, whether or not
previously identified; and (iv) any witnesses necessary for impeachment or rebuttal purposes,
whether or not previously identified. Mr. Tantleff will also be testifying at the previously scheduled
section 341 meeting held by the Office of the United States Trustee on May 21 (Friday). As we do
not believe that depositions should be dual tracked in this matter, we propose that Mr. Tantleff be
deposed on Monday.

We further reserve all rights related to SROA, its alleged nonparty status, the relevance of the
information it would produce, and its unwillingness to participate in discovery.
             Case 21-10690-CSS           Doc 77-1      Filed 05/25/21      Page 7 of 16


Best,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Tuesday, May 18, 2021 9:17 PM
To: Erin Fay <EFay@bayardlaw.com>; Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Greg
Flasser <GFlasser@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC

As you know, the parties agreed to take depositions on Thursday and Friday. It is now Tuesday after
9pm and we are still waiting to hear from you as to who we are deposing and when we are deposing
them. We need to know who your 30(b)(6) witness is and who you will put on at the hearing so that
we can take care of deposition logistics and planning.

Regards,

Haima


From: Marlier, Haimavathi V.
Sent: Tuesday, May 18, 2021 9:53 AM
To: 'Erin Fay' <EFay@bayardlaw.com>; Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Greg
Flasser <GFlasser@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC

To recap my conversations with Thad of this morning, due to scheduling conflicts, Michael Winston
will be RREF’s 30(b)(6) witness. Michael will be available on Thursday for his deposition. RREF will not
call Richard O’Toole as a witness at the hearing. Accordingly, RREF will not be producing Richard
O’Toole for deposition. Please send us virtual deposition information/logistics, including how you will
provide exhibit copies for Michael to use during the deposition, by 5pm tomorrow (May 19).

I understand from Thad that Natin Paul is likely to be GVS’s 30(b)(6) witness. We ask that you please
confirm this, and identify of any other witnesses you may call at the hearing, by 5pm today (May 18)
              Case 21-10690-CSS          Doc 77-1     Filed 05/25/21    Page 8 of 16


so that we can arrange for a court reporter and mailing of exhibits.

As Thad and I discussed on Sunday and again this morning, SROA is not a party to the bankruptcy
proceeding. Any information SROA has is not relevant to the narrow question to be decided at the
May 26 hearing and imposes a huge burden on a third party. SROA will object to the discovery
requests within the time allotted by FRCP 45. For efficiency’s sake, we ask that you withdraw the
discovery to SROA, reserving your right to re-serve should the bankruptcy proceeding not be
dismissed.

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Erin Fay <EFay@bayardlaw.com>
Sent: Monday, May 17, 2021 6:26 PM
To: DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>; Thad Bracegirdle
<tbracegirdle@bayardlaw.com>
Cc: Marlier, Haimavathi V. <HMarlier@mofo.com>; Peck, James M. <JPeck@mofo.com>; Foudy,
Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>; Lightner, Mark Alexander
<MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>; Greg Flasser
<GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email



Hi Monique,

We are endeavoring to get you comments tomorrow in advance of Wednesday’s productions. If the
order takes longer to get entered, we can stipulate to confidentiality per the local rules.

Best,

Erin
              Case 21-10690-CSS               Doc 77-1   Filed 05/25/21      Page 9 of 16



Erin R. Fay
Director
BAYARD, P.A.
Direct: +1 302-429-4242 | Mobile +1 302-290-2521
efay@bayardlaw.com
My Bio | V-Card | LinkedIn


From: DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Sent: Monday, May 17, 2021 2:02 PM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Cc: Marlier, Haimavathi V. <HMarlier@mofo.com>; Peck, James M. <JPeck@mofo.com>; Foudy,
Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>; Lightner, Mark Alexander
<MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Erin Fay <EFay@bayardlaw.com>; Daniel N. Brogan
<DBrogan@bayardlaw.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC


Hi Thad,

Just wanted to touch base to see if there are any questions or comments regarding the attached.

Thank you,
Monique


MONIQUE BAIR DISABATINO | SAUL EWING ARNSTEIN & LEHR LLP | 302.421.6806


From: DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Sent: Friday, May 14, 2021 5:58 PM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Marlier, Haimavathi V.
<HMarlier@mofo.com>; Erin Fay <EFay@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

Hi Thad,

Attached you will find the draft protective order. Please let us know if you have any comments.

Many thanks,
Monique


MONIQUE BAIR DISABATINO | SAUL EWING ARNSTEIN & LEHR LLP | 302.421.6806


From: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
            Case 21-10690-CSS            Doc 77-1       Filed 05/25/21   Page 10 of 16


Sent: Friday, May 14, 2021 5:21 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>; Erin Fay <EFay@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>; Greg Flasser
<GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully
before responding or clicking links/attachments.



Thanks, Haima. As for the requested information, I anticipate that Debtor will narrow the requested
deposition topics identified in RREF’s Rule 30(b)(6) Notice and the SROA subpoena to the following:

RREF Rule 30(b)(6): Topics 2 through 12, 16 through 18
SROA: Topics 1, 5 and 6

This remains subject to our client’s input and approval, but for the sake of expediency I am providing
this tentative information as requested. We’ll look forward to receiving a draft protective order for
our review.

Best,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Friday, May 14, 2021 2:02 PM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Erin Fay <EFay@bayardlaw.com>; Neil
Glassman <NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>; Greg Flasser
<GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

Bayard team,

Thank you for the call this morning. The parties have agreed to the schedule below:

May 17:                Written responses and objections to RFPs due
            Case 21-10690-CSS            Doc 77-1      Filed 05/25/21       Page 11 of 16


May 17:                Debtor’s Objection to the Motion to Dismiss due
May 18:                Written responses to interrogatories and requests for admission due; parties to
identify witnesses who will be called at the hearing
May 19:                Document productions due; categorical privilege logs due
May 20-21:          Depositions (including witnesses to be called at hearing)
May 21:                RREF Reply in Support of Motion to Dismiss due
May 24 (noon): Parties exchange witness and exhibit lists
May 25 (noon: Parties exchange objections to witness and exhibit lists and identify joint exhibits

The parties agreed to exchange categorical privilege logs. I have included a May 19 date above for
that.

You agreed to let us know narrowed topics for the FRCP 30(b)(6) deposition of RREF. Please send us
those topics today, thank you. Please also advise us whether your narrowed discovery applies to
your subpoena to SROA, leaving only requests 1 and 5.

The parties agreed to produce documents pursuant to a protective order. We will send you a draft in
advance of the May 19 production date.

Regards, and thanks,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Marlier, Haimavathi V.
Sent: Thursday, May 13, 2021 7:16 PM
To: 'Thad Bracegirdle' <tbracegirdle@bayardlaw.com>; Erin Fay <EFay@bayardlaw.com>; Neil
Glassman <NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>; Greg Flasser
<GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

Thad,
            Case 21-10690-CSS           Doc 77-1      Filed 05/25/21      Page 12 of 16


Thank you for your email. We can meet and confer tomorrow at 10:30. Would you please send an
invite? As to your proposal, we believe that the parties should exchange categorical privilege logs,
which will obviate the need to log individual documents while describing categories of documents
withheld as privileged with sufficient description of subject matter and recipients by category to
assess whether they would appear to be privileged. Further, we cannot agree to withdraw
interrogatories. We have served Debtor with narrow interrogatories tailored to motion to dismiss
issues.

We can discuss the schedule during the meet and confer. In addition, it would be useful to discuss
tomorrow whether you plan on narrowing your FRCP 30(b)(6) deposition topics; and whether you
plan on presenting direct testimony live at the hearing, or prepare written declarations to serve as
direct testimony.

We look forward to a productive discussion.

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Sent: Thursday, May 13, 2021 5:22 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>; Erin Fay <EFay@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>; Greg Flasser
<GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email



Haima – Thanks for your patience. Debtor’s response to your proposed schedule is below. As you
and I discussed this afternoon, the feasibility of meeting these proposed deadlines assumes that the
            Case 21-10690-CSS           Doc 77-1      Filed 05/25/21      Page 13 of 16


parties agree (1) preparing and exchanging privilege logs will not be required, and (2) all
interrogatories will be withdrawn for the purposes of the motion to dismiss. I understand that you
and your client will have to consider and decide whether to agree to these two points. Of course,
any agreements on pre-hearing discovery concerning the motion to dismiss will not bind any party
with respect to future discovery and the parties will reserve all rights in that regard.

May 17: Written responses and objections to RFPs due
May 18: Written responses to requests for admission due; parties disclose witnesses for hearing
May 19: Document productions due (including any documents parties intend to use as exhibits at
hearing); Debtor files response to Motion to Dismiss
May 20-21: Depositions (including witnesses to be called at hearing)
May 24: RREF files reply in support of Motion to Dismiss
May 25, by 12:00 noon: Parties exchange witness lists and exhibit list (or alternatively submit joint
exhibit list)

Rather than withdraw and serve new discovery, Debtor narrows its interrogatories and document
requests for purposes of the Motion to Dismiss to the following (previously served on May 7):

Interrogatories No. 1, 2, 3, 10, 11, 12 (which would be withdrawn if both sides agree)
Document Requests No. 1, 2, 9, 11, 12, 19 (limited to communications between RREF and SROA), 20,
21, 22

Again, Debtor’s proposal to narrow discovery at this stage of the proceeding is without prejudice to
renewing and/or supplementing the requests in the future.

Unfortunately, Neil, Erin and I are unable to get together on a meet and confer call this evening. We
propose meeting and conferring at 10:30 am tomorrow morning if that will work for your team.

Best,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Thursday, May 13, 2021 4:34 PM
To: Erin Fay <EFay@bayardlaw.com>; Neil Glassman <NGlassman@bayardlaw.com>; Thad
Bracegirdle <tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC

Erin, thank you for your email. (And Thad, thank you for your phone call of 1:30pm today. We are
             Case 21-10690-CSS               Doc 77-1   Filed 05/25/21   Page 14 of 16


awaiting your email regarding that discussion, which you said you would send.)

We think it is important that we meet and confer today to resolve the schedule. What time is your
team available?

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Erin Fay <EFay@bayardlaw.com>
Sent: Wednesday, May 12, 2021 11:06 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>; Neil Glassman <NGlassman@bayardlaw.com>;
Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email




Haima,

We are discussing your requests sent this evening and scheduling with our client and will be back in
touch on a meet and confer.

Regards,

Erin

Erin R. Fay
Director
BAYARD, P.A.
Direct: +1 302-429-4242 | Mobile +1 302-290-2521
efay@bayardlaw.com
My Bio | V-Card | LinkedIn
             Case 21-10690-CSS           Doc 77-1      Filed 05/25/21       Page 15 of 16


From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Wednesday, May 12, 2021 4:42 PM
To: Erin Fay <EFay@bayardlaw.com>; Neil Glassman <NGlassman@bayardlaw.com>; Thad
Bracegirdle <tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C.
<JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark
<Mark.Minuti@saul.com>; DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Subject: In re GVS Portfolio I B, LLC


CAUTION EXTERNAL

Hi Erin,

In light of the outcome of today’s hearing, we will withdraw the discovery served on GVS Portfolio I
B, LLC (“Debtor”) on April 30, 2021, specifically:

        RREF III Storage LLC’s First Set of Discovery Requests Directed to Debtor in Connection with its
        Motion for Entry of an Order Dismissing the Debtor’s Chapter II Case with Prejudice and
        Granting Relief from the Automatic Stay; and
        Notice of 30(b)(6) Deposition Directed to Debtor.

Shortly, our local counsel Saul Ewing will serve and notice RREF’s revised discovery, which is narrowly
targeted to information relevant to RREF’s motion to dismiss alone. As whether the Debtor had a
good faith basis for filing its petition is the only issue that will be determined at the May 26 hearing,
it is our position that Debtor should need little to no discovery from RREF or third parties.

Working back from the May 26 hearing date, we propose the following schedule:

May 14:                Written responses and objections to RFPs due
May 17:                Debtor’s Objection to the Motion to Dismiss due
May 18:                Written responses to interrogatories and requests for admission due
May 19:                Document productions due
May 20-21:          Depositions (including witnesses to be called at hearing)
May 24:                RREF Reply in Support of Motion to Dismiss due
May 24:                Parties exchange witness and exhibit lists

Are you available to meet and confer later today or tomorrow morning?

Regards,

Haima
             Case 21-10690-CSS              Doc 77-1        Filed 05/25/21        Page 16 of 16


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an
intended addressee is prohibited. If you received this message in error, please delete it and advise
the sender by reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.


Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use
by the recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that
any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly
prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by
Mimecast, a leader in email security and cyber resilience. Mimecast integrates email defenses with brand
protection, security awareness training, web security, compliance and other essential capabilities. Mimecast
helps protect large and small organizations from malicious activity, human error and technology failure; and
to lead the movement toward building a more resilient world. To find out more, visit our website.



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an
intended addressee is prohibited. If you received this message in error, please delete it and advise
the sender by reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.


Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use
by the recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that
any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly
prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by
Mimecast, a leader in email security and cyber resilience. Mimecast integrates email defenses with brand
protection, security awareness training, web security, compliance and other essential capabilities. Mimecast
helps protect large and small organizations from malicious activity, human error and technology failure; and
to lead the movement toward building a more resilient world. To find out more, visit our website.



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an
intended addressee is prohibited. If you received this message in error, please delete it and advise
the sender by reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.
